Citation Nr: 1625661	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an allergy disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel
INTRODUCTION

The Veteran had active service from February 1970 to October 1971, including service in Vietnam from October 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in February 2015.

In May 2015, the Board denied service connection for a respiratory disability.  At that time, the Board also remanded the two other claims to the RO for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Social Security Administration (SSA) granted benefits based on disability in an October 2014 letter titled Notice of Decision-Fully Favorable.  VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  On remand, SSA records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Additionally, in regard to the hypertension claim, further medical opinion evidence is warranted.  Reports of VA examinations conducted in January 2013, June 2015 and August 2015 provided opinions addressing potential etiologies of the Veteran's diagnosed hypertension as they may relate to service.  

In the January 2013 VA examination, the examiner examined to determine whether there was an etiological relationship between the Veteran's service-connected diabetes mellitus type 2 and the claimed hypertension.  At that time, the same VA examiner who later examined the Veteran in 2015 opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes.  The basis for that opinion was the examiner's rationale that in the absence of renal disease due to diabetes, the hypertension is not caused by diabetes.  In this regard the examiner further stated that the Veteran did not have a renal (kidney) disease, and as such, it is less likely as not that the Veteran's hypertension is proximately due to his diabetes.

However, there is clinical evidence of renal disease.  Private medical records include a June 2011 medical record showing that the Veteran presented for follow-up of his diabetes.  This record of follow-up treatment for diabetes concluded with an impression that included (1) type 2 diabetes, and (2) renal insufficiency-CR 1.4, which is stable.  Private medical records of treatment received at Olympia Fields Internal Medicine/Horizon Healthcare Associates include a number of treatment records dated starting in December 2011 through 2014, and containing impressions of renal insufficiency.

An opinion is needed as to whether the currently diagnosed hypertension is proximately due to the Veteran's service-connected diabetes mellitus type 2, to include as proximately due to any renal insufficiency of diabetic pathology, or other diabetic disease present.

Any ongoing VA medical records should be associated with the claims file.  Any pertinent ongoing private treatment records should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Request all SSA records, including decisions and records considered in those decisions.  Ensure compliance with 38 C.F.R. § 3.159(e) (2015). 

2.  Obtain relevant outstanding VA and private medical records of treatment of the Veteran.
 
3.  After completing the above, forward the claims file to an appropriate clinical specialist physician who has not previously examined the Veteran.  The examiner is to review the claims file.

Then the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's hypertension:

(1) is proximately due to or the result of any service-connected disability, or aggravated by any service-connected disability, to include diabetes mellitus 2, any renal insufficiency of diabetic pathology, or any other diabetic renal or other diabetic disease present; or,

(2) was incurred in or related to service, to include the Veteran's presumed in-service exposure to herbicides, specifically 2,4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram used in Vietnam.

Regarding (2) above, the opinion should comment on one conclusion in a study published by the National Academy of Sciences Institute of Medicine that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.
  
4.  Finally, after performing any additional necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

